                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                          UNITED STATES DISTRICT COURT
                                   9                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                          ROBERT HACKWORTH JR.,
                                  11                                                                           Case No. 17-05569 BLF (PR)
                                                               Plaintiff,
                                  12                                                                           ORDER GRANTING MOTION FOR
Northern District of California




                                                     v.                                                        SECOND EXTENSION OF TIME TO
 United States District Court




                                  13                                                                           FILE OPPOSITION
                                  14      TOMLINSON,
                                                  Defendant.
                                  15
                                                                                                               (Docket No. 23)
                                  16

                                  17             Plaintiff, a California inmate, filed a pro se civil rights action pursuant to 42 U.S.C.

                                  18   § 1983. On March 27, 2018, the Court issued an order of service. (Docket No. 10.) On

                                  19   October 12, 2018, Defendant filed a motion for summary judgment. (Docket No. 18.)

                                  20   Plaintiff has filed a motion for a second extension of time to file an opposition. (Docket

                                  21   No. 23.) Good cause appearing, Plaintiff’s motion is GRANTED.

                                  22             Plaintiff’s opposition shall be filed with the Court and served on Defendant no later

                                  23   than January 9, 2019. Defendant shall file a reply brief no later than fourteen (14) days

                                  24   after Plaintiff’s opposition is filed.

                                  25             This order terminates Docket No. 23.

                                  26             IT IS SO ORDERED

                                  27   Dated: _____________________
                                               December 17, 2018                                               ________________________
                                                                                                               BETH LABSON FREEMAN
                                  28                                                                           United States District Judge
                                       Order Granting Motion for Second Extension of Time to File Opposition
                                       P:\PRO-SE\BLF\CR.17\05569Hackworth_eot-opp2.docx
